Case: 13-11313   Date Filed: 10/08/2013   Page: 1 of 8


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 13-11313
                          Non-Argument Calendar
                        ________________________

                         Agency No. A077-883-422



JESUS COBOS-GONZALEZ,

                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                              (October 8, 2013)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Jesus Cobos-Gonzalez (“Cobos”), a citizen of Mexico, seeks review of the

order of the Board of Immigration Appeals (“BIA”) affirming the Immigration
              Case: 13-11313     Date Filed: 10/08/2013    Page: 2 of 8


Judge’s (“IJ”) denial of his applications for a waiver of inadmissibility and an

adjustment of status. He argues that: (1) 8 C.F.R. § 1212.7(d), which guides the IJ

and BIA’s use of discretion in granting or denying waivers of inadmissibility, is

unconstitutional as applied to him; (2) the IJ and BIA violated the doctrine of

separation of powers by conflating 8 C.F.R. § 1212.7(d)’s definition of “violent or

dangerous” crimes with the standard for a “crime of violence” in 8 U.S.C. §

1101(a)(43)(F); and (3) the IJ and BIA erred as a matter of law in weighing the

hardship factors mitigating in favor of relief from removal. The government

contends that we lack jurisdiction to review Cobos’s petition. After thorough

review, we deny the petition in part and dismiss it in part.

      In 2008, Cobos was convicted of false imprisonment, in violation of Fla.

Stat. § 787.02, and aggravated assault with a firearm, in violation of Fla. Stat. §

784.021.   He pled guilty to both offenses and was sentenced to three years’

imprisonment. The police report indicates that Cobos forced his victim, who was a

friend, into a car at gunpoint, then threatened him and forced him to drive to

another location.    As a result of these crimes, the Department of Homeland

Security issued Cobos a Notice to Appear for removal proceedings before an IJ.

The IJ declared Cobos removable pursuant to the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1227(a)(2)(A)(iii), as a legal permanent resident convicted of

an aggravated felony; and pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii), as a legal


                                          2
              Case: 13-11313     Date Filed: 10/08/2013   Page: 3 of 8


permanent resident convicted of a crime of violence for which the statutory term of

imprisonment was at least one year.           The IJ denied Cobos a waiver of

inadmissibility, pursuant to 8 U.S.C. § 1182(h), after considering the heightened

hardship requirements needed to grant a discretionary waiver under 8 C.F.R. §

1212.7(d), and denied Cobos an adjustment of status. The BIA affirmed.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopted the opinion of the IJ. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d

1341, 1350 (11th Cir. 2009). Because the BIA in this case did not expressly adopt

the IJ’s decision, we review only the BIA’s decision. See id. We determine our

subject matter jurisdiction de novo. Alvarado v. U.S. Att’y Gen., 610 F.3d 1311,

1314 (11th Cir. 2010).

      We do not have jurisdiction to review denials of discretionary relief,

including the Attorney General’s decision to grant or deny a waiver under 8 U.S.C.

§ 1182(h), and “any other decision or action of the Attorney General . . . the

authority for which is specified under this title to be in [his] discretion.” 8 U.S.C.

§ 1182(h)(2); 8 U.S.C. § 1252(a)(2)(B)(i)-(ii). We also lack jurisdiction to review

removal orders involving aliens who are convicted of crimes involving moral

turpitude (“CIMTs”) or aggravated felonies. 8 U.S.C. § 1252(a)(2)(C); 8 U.S.C. §

1227 (a)(2)(A), (C).     However, these jurisdiction-stripping provisions do not

preclude us from reviewing constitutional claims or questions of law. 8 U.S.C. §


                                          3
                Case: 13-11313    Date Filed: 10/08/2013   Page: 4 of 8


1252(a)(2)(D). “Where a constitutional claim has no merit, however, we do not

have jurisdiction.” Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1333

(11th Cir. 2003); see Alvarez Acosta v. U.S. Att’y Gen., 524 F.3d 1191, 1197

(11th Cir. 2008) (requiring an alien to raise a “substantial,” meaning nonfrivolous,

constitutional claim); Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1284 n.2 (11th Cir.

2007) (describing a “colorable” constitutional claim as one with “some possible

validity” (quotation omitted)).

      Arguments that the agency applied incorrect legal standards present legal

questions under the meaning of 8 U.S.C. § 1252(a)(2)(D). See Alvarez Acosta,

524 F.3d at 1197. “Questions of law” also include challenges to the “application

of an undisputed fact pattern to a legal standard.” Jean-Pierre v. U.S. Att’y Gen.,

500 F.3d 1315, 1322 (11th Cir. 2007). An argument that the IJ or BIA failed to

properly weigh an alien’s factual scenario presents a “garden-variety abuse of

discretion argument -- which can be made by virtually every alien subject to a final

removal order -- [that] does not amount to a legal question.” Alvarez Acosta, 524

F.3d at 1196-97. Similarly, an alien’s argument that the IJ erred in balancing

positive and negative factors does not raise a question of law. See Garcia v. Att’y

Gen., 329 F.3d 1217, 1223 (11th Cir. 2003). We do not retain jurisdiction “over

abuse of discretion claims merely couched in constitutional language.” Arias, 482

F.3d at 1284.


                                          4
              Case: 13-11313     Date Filed: 10/08/2013    Page: 5 of 8


      Aliens who commit CIMTs are inadmissible. 8 U.S.C. § 1182(a)(2)(A)(i)(I).

The Attorney General may, in his discretion, and “pursuant to such terms,

conditions and procedures as he may by regulation prescribe,” waive

inadmissibility of the CIMT if, among other requirements, “the alien’s denial of

admission would result in extreme hardship” to the alien’s U.S. citizen spouse or

child. 8 U.S.C. § 1182(h)(1)-(2).

      By regulation, the Attorney General will ordinarily

      not favorably exercise discretion under [8 U.S.C. § 1182(h)(2)] to consent to
      an application . . . [for] adjustment of status, with respect to immigrant aliens
      who are inadmissible under section [1182](a)(2) of the Act in cases
      involving violent or dangerous crimes, except in extraordinary
      circumstances, such as . . . cases in which an alien clearly demonstrates that
      the denial of the application for adjustment of status . . . would result in
      exceptional and unusual hardship. Moreover, depending on the gravity of
      the alien’s underlying criminal offense, a showing of extraordinary
      circumstances might still be insufficient to warrant a favorable exercise of
      discretion . . . .

8 C.F.R. § 1212.7(d). “[A]n application for discretionary relief, including a waiver

under section [1182](h), may be denied in the exercise of discretion without

express rulings on the question of statutory eligibility.” In re Mendez-Moralez, 21

I. & N. Dec. 296, 301 (B.I.A. 1996).

      First, we lack jurisdiction over Cobos’s claim that the IJ and BIA

unconstitutionally applied 8 C.F.R. § 1212.7(d) by conflating the “violent or

dangerous” standard in that regulation with the “crimes of violence” standard in 8

U.S.C. § 1101(a)(43)(F), because his argument is simply not colorable given the
                                          5
              Case: 13-11313     Date Filed: 10/08/2013   Page: 6 of 8


plain language of the rule. But even assuming this interpretation would constitute

constitutional error, the BIA’s order -- which is the order we must review,

Kazemzadeh, 577 F.3d at 1350 -- is in fact bereft of any reference to the term

“crime of violence.” The BIA recounted the specific factual circumstances of

Cobos’s convictions -- and expressly considered Cobos’s assertions that he was

intoxicated and did not actually intend to kill or injure the victim -- and concluded

that the crimes were “violent or dangerous” under 8 C.F.R. § 1212.7(d), or indeed

under any reasonable standard. Thus, Cobos raises no colorable constitutional

claim that the BIA erred by concluding that Cobos’s crimes were of the “violent or

dangerous” variety, and we lack jurisdiction to consider it.

      We also lack jurisdiction over Cobos’s arguments relating to how the IJ and

BIA evaluated the hardship evidence. Although Cobos says that the IJ and BIA

erred as a matter of law, his contentions amount to an argument that the IJ and BIA

abused their discretion. The BIA considered the hardships Cobos would face away

from his family in Mexico, his family’s hardship in the United States with and

without Cobos, his family’s living situation and his children’s medical needs, and

his son’s behavioral issues; the ten allegedly overlooked factors identified by

Cobos on appeal are of a similar nature. Cobos’s argument against the BIA’s

ultimate conclusion that the serious hardships facing the Cobos family were not

exceptional and extremely unusual is essentially an argument against the way in


                                          6
              Case: 13-11313    Date Filed: 10/08/2013   Page: 7 of 8


which the BIA weighed the evidence. See Alvarez Acosta, 524 F.3d at 1196-97.

As a result, we lack jurisdiction to address the BIA’s determination that Cobos did

not show exceptional and extremely unusual hardship so as to merit a favorable

exercise of discretion.

      However, we do retain jurisdiction over Cobos’s singular colorable

constitutional claim: that 8 C.F.R. § 1212.7(d), as applied to him, is

unconstitutional because it modifies the showing necessary to be statutorily

eligible for a waiver under 8 U.S.C. § 1182(h). Regardless, the claim is without

merit. Here, 8 C.F.R. § 1212.7(d), as applied, was not contrary to the statutory

eligibility standard for the § 1182(h) waiver because the BIA did not apply the

regulation to modify Cobos’s statutory eligibility for a waiver or categorically bar

him from receiving one. Under 8 U.S.C. § 1182(h), the Attorney General may use

his discretion to waive inadmissibility only if certain circumstances, including

extreme hardship to a family member, are present. The statute does not guarantee

that an alien who statutorily qualifies for a waiver of inadmissibility will receive

one, and in fact specifically contemplates that the grant of a waiver is still a

discretionary determination by the Attorney General. As for 8 C.F.R. § 1212.7(d),

it was not applied so as to categorically bar Cobos from a § 1182(h) waiver of

inadmissibility in violation of the separation of powers doctrine. The BIA did not

find Cobos ineligible for a 8 U.S.C. § 1182(h)(2) waiver, only that he was not


                                         7
              Case: 13-11313     Date Filed: 10/08/2013   Page: 8 of 8


entitled to receive one in the exercise of its discretion. Accordingly, the regulation

is not unconstitutional as applied to Cobos, and we deny his petition as to this

claim.

         DENY PETITION IN PART AND DISMISS IN PART.




                                          8